In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-088 CR

____________________


KATHERINE EDITH BURGESS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 91120




MEMORANDUM OPINION
 Appellant, Katherine Edith Burgess, filed a motion to withdraw her appeal pursuant
to Tex. R. App. P. 42.2.  The motion is signed by appellant personally, acting pro se after
counsel filed a brief which certifies that counsel could find no arguable error upon which to
base an appeal.  No opinion has issued in this appeal.
	The motion to withdraw as counsel is GRANTED.  Katherine Edith Burgess is
enrolled pro se.  It is further ORDERED that the motion to withdraw notice of appeal is
GRANTED, and the appeal is therefore DISMISSED.  The Clerk of the Court shall forward
a duplicate copy of this Order to the clerk of the court in which the notice of appeal was filed. 
	APPEAL DISMISSED.

								___________________________
									HOLLIS HORTON
										Justice	

Opinion Delivered June 25, 2008
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.